
	
		III
		110th CONGRESS
		1st Session
		S. RES. 66
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2007
			Mr. Kerry (for himself,
			 Mr. Kennedy, and
			 Mr. Leahy) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life, achievements, and
		  distinguished career of the Reverend Robert F. Drinan, S.J. 
	
	
		Whereas the Reverend Robert F. Drinan, S.J. was a talented
			 scholar, who received a bachelor’s degree in 1942 and a master’s degree in 1947
			 from Boston College, a bachelor’s degree in law in 1949 and a master of law
			 degree in 1951 from Georgetown University, and a doctorate in theology in 1954
			 from Gregorian University in Rome, Italy;
		Whereas Father Drinan entered the Society of Jesus in
			 1942, completed his seminary work at Weston College in Cambridge,
			 Massachusetts, and was ordained as a Jesuit priest in 1953;
		Whereas Father Drinan was an influential educator who
			 served as the Dean of the Boston College Law School from 1956 to 1970 and
			 transformed it into one of the leading educational institutions in the United
			 States;
		Whereas Father Drinan was elected in 1970 to represent
			 Massachusetts in the House of Representatives;
		Whereas Father Drinan represented Massachusetts in the
			 House of Representatives from 1971 to 1981, the first Roman Catholic priest
			 ever to serve in Congress as a voting Member;
		Whereas Father Drinan, during his service in the House of
			 Representatives, was an advocate for social justice, a fighter for civil
			 rights, and a champion in the cause of international human rights;
		Whereas Father Drinan drew on his legal expertise to make
			 significant contributions in the areas of copyright law reform, consumer
			 protection, and criminal justice;
		Whereas Father Drinan renewed his commitment to education,
			 after his service in Congress, as a professor at Georgetown University Law
			 Center, where he specialized in constitutional law and human rights and taught
			 more than 6,000 students;
		Whereas Father Drinan was the founder and faculty adviser
			 to the Georgetown Journal of Legal Ethics and was the author of 12 books on
			 major public policy issues;
		Whereas Father Drinan was the recipient of 22 honorary
			 degrees and was a visiting professor at 4 universities;
		Whereas Father Drinan’s service led the American Bar
			 Association (ABA) to award him the ABA Medal in 2004, the organization’s
			 highest honor, given to individuals who make exceptionally distinguished
			 contributions to the jurisprudence of the United States; and
		Whereas Father Drinan’s lifelong leadership in promoting
			 greater awareness of the importance of international human rights resulted in
			 2006 in the establishment by the Georgetown University Law Center of an endowed
			 chair in his honor, known as the Robert F. Drinan, S.J. Chair in Human Rights
			 Law: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the life,
			 achievements, and distinguished career of the Reverend Robert F. Drinan,
			 S.J.;
			(2)offers its
			 appreciation for Father Drinan's devoted work on behalf of the thousands of
			 Massachusetts residents he represented in the House of Representatives and the
			 millions of people worldwide who benefitted from his human rights initiatives;
			 and
			(3)expresses its
			 condolences to Father Drinan's family and friends.
			
